Case: 21-40871      Document: 00516272230         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 7, 2022
                                  No. 21-40871
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jesus Martinez-Cruz,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:21-CR-1467-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jesus Martinez-
   Cruz has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Martinez-Cruz has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40871    Document: 00516272230          Page: 2   Date Filed: 04/07/2022




                                  No. 21-40871


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2